 USDC IN/ND case 3:20-cv-00342-JD-MGG document 3 filed 04/30/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOHN BITZER,

                      Plaintiff,

                      v.                              CAUSE NO.: 3:20-CV-342-JD-MGG

 COMMISSIONER OF THE INDIANA
 DEPT. OF CORRECTION, et al.,

                      Defendants.

                                   OPINION AND ORDER

       John Bitzer, a prisoner without a lawyer, filed a complaint. A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against a defendant who is immune from such relief. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Bitzer alleges that, in October 2019, he informed Caseworker

Owens that he had issues with his cellmate, a high ranking gang member, and

requested a move. On November 2, his cellmate sexually assaulted him. He notified
 USDC IN/ND case 3:20-cv-00342-JD-MGG document 3 filed 04/30/20 page 2 of 5


numerous correctional officials, but none of them responded. 1 On November 4, he

moved to a new housing unit, and his counselor did not respond to his complaint. On

November 7, he filed a formal report under the Prison Rape Elimination Act and

received a medical examination. He then moved back into general population. On

November 14, Investigator Johnson questioned Bitzer but found no threat to Bitzer’s

security or safety. He also informed Bitzer that he had questioned his former cellmate.

Since that time, other inmates have threatened him at knifepoint, robbed, extorted, and

physically assaulted him. He has reported these incidents to numerous correctional

officials, including Warden Hyatte, but received no response. On January 22, 2020, he

wrote to the Commissioner of the Indiana Department of Correction who referred him

to internal affairs.

        Bitzer asserts an Eighth Amendment failure to protect claim against the

defendants. The Eighth Amendment imposes a duty on prison officials “to take

reasonable measures to guarantee the safety of inmates.” Farmer v. Brennan, 511 U.S.

825, 832 (1994). “[P]rison officials have a duty to protect prisoners from violence at the

hands of other prisoners.” Id. at 833. “[I]n order to state a section 1983 claim against

prison officials for failure to protect, [a plaintiff] must establish: (1) that he was

incarcerated under conditions posing a substantial risk of serious harm and (2) that the

defendants acted with deliberate indifference to his health or safety. Santiago v. Walls,




         1 In the complaint, Bitzer refers to some correctional officials by name but refers to other

correctional officers solely by their position, e.g., internal affairs, caseworker, unit team manager. Though
the context suggests that Bitzer may be referring to the defendants in some of these instances, the court
cannot be certain and further declines to speculate as to which allegations relate to which defendants.


                                                      2
 USDC IN/ND case 3:20-cv-00342-JD-MGG document 3 filed 04/30/20 page 3 of 5


599 F.3d 749, 756 (7th Cir. 2010). In the context of failure to protect cases, the Seventh

Circuit has equated “substantial risk” to “risks so great that they are almost certain to

materialize if nothing is done.” Brown v. Budz, 398 F.3d 904, 911 (7th Cir. 2005). In such

cases, “a prisoner normally proves actual knowledge of impending harm by showing

that he complained to prison officials about a specific threat to his safety.” Pope v. Shafer,

86 F.3d 90, 92 (7th Cir. 1996).

       Based on the allegations that Investigator Johnson, Warden Hyatte, and the

Commissioner of the Indiana Department of Correction knew that other inmates had

attacked him but refused to protect him, Bitzer states a plausible Eighth Amendment

claim against these defendants. However, Bitzer’s complaints as to Caseworker Owens

predate the sexual assault and the incidents of inmate retaliation, and a generic

complaint about issues with a cellmate would not convey to Mr. Owens that an inmate

had specific concerns about his safety. Further, though Bitzer names Assistant Warden

Hawk, Caseworker Holland, Unit Team Manager Miller, Counselor Tremaine, and

Caseworker Snow, he does not reference them in the narrative portion of this

complaint. Therefore, he may not proceed against these defendants.

       Bitzer also asks for placement in a protective custody unit. For prisoner cases, the

court has limited authority to order injunctive relief. Westefer v. Neal, 682 F.3d 679 (7th

Cir. 2012). Specifically, “the remedial injunctive relief must be narrowly drawn, extend

no further than necessary to correct the violation of the Federal right, and use the least

intrusive means necessary to correct the violation of the Federal right.” Id.

Consequently, Bitzer may proceed on an injunctive relief claim for the protective


                                              3
 USDC IN/ND case 3:20-cv-00342-JD-MGG document 3 filed 04/30/20 page 4 of 5


measures to which he is entitled under the Eighth Amendment. Warden Hyatte is the

proper defendant for this claim because he has both the authority and the responsibility

to ensure that Bitzer receives adequate protection. See Gonzalez v. Feinerman, 663 F.3d

311, 315 (7th Cir. 2011). Further, because Bitzer describes an ongoing and substantial

risk of bodily harm, the court construes the complaint as containing a motion for

preliminary injunction.

      For these reasons, the court:

      (1) GRANTS John Bitzer leave to proceed on an Eighth Amendment claim for

money damages against Investigator Johnson, Warden Hyatte, and the Commissioner

of the Indiana Department of Correction for failing to protect him against attacks from

other inmates at the Miami Correctional Facility;

      (2) GRANTS John Bitzer leave to proceed on an injunctive relief claim against

Warden Hyatte in his official capacity to obtain the protective measures from other

inmates to which he is entitled under the Eighth Amendment;

      (3) DISMISSES Caseworker Owens, Assistant Warden Hawk, Caseworker

Holland, Unit Team Manager Miller, Counselor Tremaine, and Caseworker Snow;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the Investigator Johnson, Warden Hyatte, and the Commissioner of the

Indiana Department of Correction at the Indiana Department of Correction with a copy

of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);




                                            4
 USDC IN/ND case 3:20-cv-00342-JD-MGG document 3 filed 04/30/20 page 5 of 5


      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Investigator Johnson,

Warden Hyatte, and the Commissioner of the Indiana Department of Correction

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10.1,

only to the claims for which John Bitzer has been granted leave to proceed in this

screening order; and

      (7) ORDERS Warden Hyatte to file a response to the motion for a preliminary

injunction by May 8, 2020.

      SO ORDERED on April 30, 2020

                                                   /s/JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
